Case 5:20-cv-05104-PKH Document 69                Filed 01/25/21 Page 1 of 4 PageID #: 1002




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                 FAYETTEVILLE DIVISION

BRET A. BIELEMA                                                                   PLAINTIFF

v.                                     5:20-cv-05104-PKH

THE RAZORBACK FOUNDATION, INC.                                                  DEFENDANT


THE RAZORBACK FOUNDATION, INC.                                         COUNTER-PLAINTIFF

V.

BRET A. BIELEMA and NEIL CORNRICH                                  COUNTER-DEFENDANTS

 DEFENDANT’S MOTION FOR LEAVE TO FILE AN AMENDED COUNTERCLAIM

        Defendant/Counter-Plaintiff, The Razorback Foundation, Inc. (the “Foundation”), by and

through its attorneys, Friday, Eldredge & Clark, LLP, for its Motion for Leave to File an Amended

Counterclaim, states as follows:

        1.       The Final Scheduling Order allows the parties to seek leave to amend pleadings on

or before February 1, 2021. Doc. No. 40 at 2.

        2.       The Foundation filed its Counterclaim on September 3, 2020.

        3.       Since the time the Foundation filed its Counterclaim, Coach Bielema has obtained

a new position as head football coach at the University of Illinois. After two years and eleven

months of supposedly being unable to find a coaching job paying enough to meaningfully reduce

the Foundation’s obligations under the Release Agreement, Bielema suddenly obtained a new

multi-million-dollar position just two weeks before the Release Agreement expired. These facts

directly relate to whether Bielema performed his obligations under the Release Agreement in good

faith. Furthermore, Bielema’s new, lucrative compensation package at the University of Illinois

must be offset against the damages he seeks from the Foundation under the Release Agreement.


                                                 1
FEC/44844.0001/8254786.1-1/25/21
Case 5:20-cv-05104-PKH Document 69                Filed 01/25/21 Page 2 of 4 PageID #: 1003




        4.       Additionally, during the course of discovery, the Foundation has received

documents from the New England Patriots that demonstrate the Patriots’ involvement in Bielema

and Cornrich’s scheme to place Bielema in a low-paying position with the Patriots during the term

of the Release Agreement. The documents confirm an intentional arrangement whereby Bielema

would maximize his benefit to the Foundation’s detriment.

        5.       The Foundation has sought Bielema’s and Cornrich’s consent to amend its

Counterclaim, and as of the date of this filing, neither party has provided his consent.

        6.       A true and correct copy of the proposed Amended Counterclaim is attached hereto

as Exhibit A and incorporated herein by reference.

        7.       The Proposed Amended Counterclaim, the Brief in Support, and certain

accompanying exhibits are being filed under seal because they include materials produced by the

New England Patriots that were designated Confidential under the Protective Order.           The

Foundation attaches a redacted version of the Proposed Amended Counterclaim as Exhibit B

hereto. The Foundation attaches a redacted version of the Brief In Support as Exhibit J hereto.

The Court granted the Foundation’s request to file the Proposed Amended Complaint, Brief In

Support, and accompanying exhibits under seal. Doc. No. 68.

        8.       The Foundation submits and attaches hereto the following exhibits:

        Exhibit A-       Proposed Amended Counterclaim (Filed Under Sealed)

        Exhibit B-       Proposed Amended Counterclaim (Redacted)

        Exhibit C -      Email (Apr. 2, 2018), NEP_00216 (Filed Under Sealed)

        Exhibit D -      Email (July 27, 2018), NEP_000241 (Filed Under Sealed)

        Exhibit E -      Email (Feb. 18, 2019), NEP_000298-000299 (Filed Under Sealed)

        Exhibit F -      Email (April 12, 2019), NEP_000300 (Filed Under Sealed)



                                                 2
FEC/44844.0001/8254786.1-1/25/21
Case 5:20-cv-05104-PKH Document 69                  Filed 01/25/21 Page 3 of 4 PageID #: 1004




        Exhibit G -      Correspondence to Thomas Mars from Marshall Ney (Dec. 22, 2020) (Filed
                         Under Sealed)

        Exhibit H -      Correspondence from Thomas Mars to Marshall Ney (Dec. 28, 2020) (Filed
                         Under Sealed)

        Exhibit I -      Email from Thomas Mars (Dec. 23, 2020)

        Exhibit J-       Brief in Support (Redacted)

        Exhibit K-       Redline of Proposed Amended Counterclaim (Filed Under Seal)

        9.       For the reasons set forth herein, in its brief in support, and in the accompanying

exhibits, which are all incorporated herein by reference, the Foundation requests leave to file an

Amended Counterclaim.

        WHEREFORE, the Foundation prays that its Motion for Leave to File an Amended

Counterclaim be granted and that the Court grant it any other relief to which it is entitled.

                                              Respectfully submitted,

                                              Marshall S. Ney, AR91108
                                              Robert W. George, AR98134
                                              Katherine C. Campbell, AR2013241
                                              Blake Z. Brizzolara, AR2017229
                                              FRIDAY, ELDREDGE & CLARK, LLP
                                              3350 S. Pinnacle Hills Parkway, Suite 301
                                              Rogers, AR 72758
                                              Office:       (479) 695-6049
                                              Facsimile:    (501) 244-5389
                                              mney@fridayfirm.com

                                              By:      /s/ Marshall S. Ney
                                                        Marshall S. Ney, AR Bar 91108




                                                  3
FEC/44844.0001/8254786.1-1/25/21
Case 5:20-cv-05104-PKH Document 69                 Filed 01/25/21 Page 4 of 4 PageID #: 1005




                                   CERTIFICATE OF SERVICE

        I, Marshall S. Ney, do hereby certify that the foregoing is being electronically filed with
the Court and that the below listed persons will receive a copy of the foregoing via the Court’s
electronic notification system (ECF), on or about this 25th day of January, 2021:

        Thomas A. Mars
        tom@mars-law.com

        R. Craig Wood
        cwood@mcguirewoods.com

        Benjamin P. Abel
        babel@mcguirewoods.com

        John C. Everett
        john@everettfirm.com

        John E. Tull, III
        jtull@qgtlaw.com

        Ryan K. Culpepper
        ryan@theculpepperfirm.com

        Richard N. Watts
        Richard.watts@wdtc.law


        Additionally, I, Marshall S. Ney, do hereby certify that the below listed persons will receive
a copy of the foregoing Motion for Leave to File an Amended Counterclaim and a copy of the
Court’s Order dated January 22, 2021 (Doc. 68) via e-mail and U.S. Mail, postage prepaid, on or
about this 25th day of January, 2021:

        Brandon L. Bigelow
        Dallin R. Wilson
        Caleb Schillinger
        Seyfarth Shaw LLP
        Two Seaport Lane, Suite 300
        Boston, Massachusetts 02210-2028
        (617) 946-4976
        bbigelow@seyfarth.com
        drwilson@seyfarth.com
        cschillinger@seyfarth.com

                                                /s/ Marshall S. Ney
                                                Marshall S. Ney


                                                  4
FEC/44844.0001/8254786.1-1/25/21
